DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1, line 7 recites “…the inlet path”.  Please amend to read as “…the inlet path,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  34-37 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitation "a pad" in line 4.  It is unclear if the Applicant is referring to the pad that was mention before or a new one. The examiner is interpreting to be the same.
Claim 34 recites the limitation “the outlet path" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 recites the limitation "an inlet path of a pad" in line 6.  It is unclear if the Applicant is referring to the inlet path of the pad that was mention before or a new one. The examiner is interpreting to be the same.
Claim 37 recites the limitation "the difference in temperature" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the temperature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the duration of the heating period" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 40 recites the limitation "the temperature difference" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 41 recites the limitation "the duration of the transition period" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 9, 12, 14-17, 19-21, 24, 26-30, 34-37 and 39-41 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Schaefer et al.  (US 2016/0022477).
Regarding claim 1,  Schaefer discloses a contrast therapy device for alternating the application of cooler and warmer temperatures to a body surface (abstract), the contrast therapy system comprising; a liquid-perfused pad (fig.1; treatment pads 128) for application to a body surface, an inlet path (fig.1; supply line 168) for routing liquid into the liquid-perfused pad (fig.1), an outlet path (fig.1; return line 170) for routing liquid out of the liquid-perfused pad, a liquid heating system (fig.1; heating system 102) comprising a heated liquid reservoir (fig.1; heating block 108), a heating element (fig..1; one or more heating elements 114), and a heated liquid outlet valve (fig.1; hot supply valve 126) configured to control release of heated liquid into the inlet path [0065] a liquid cooling system (fig.1; cooling system 104) comprising a cooled liquid reservoir (fig.1; cooling block 116), a cooling element (fig.1; one or more thermoelectric cooler(s) 122), and a cooled liquid outlet valve (fig.1; one or more cold supply valves 130) configured to control release of liquid into the inlet path [0064], and a first valve (fig.1; cold return valve 142 or hot return valve 140) fluidly connected to the outlet path and 
Regarding claim 2, Schaefer discloses the contrast therapy device of claim 1, wherein the device comprises at least one flow rate sensor (fig.1; flow meter 158), wherein the flow rate sensor is operatively connected to at least one of the liquid-perfused pad, the inlet path, and the outlet path (fig.1, see also [0077]).
Regarding claim 9, Schaefer discloses the contrast therapy device of claim 1, wherein the device comprises at least one check valve operatively connected to at least one of the liquid heating system and the liquid cooling system, wherein the at least one check valve is operatively connected to the liquid heating system at a point between the heated liquid outlet valve and the inlet path, and/or the at least one check valve is operatively connected to the liquid cooling system at a point between the cooled liquid outlet valve and the inlet path (fig.1, see also [0064]-[0066]) .
Regarding claim 12, the contrast therapy device of claim 1, wherein the device comprises one or more pumping units (fig.1; hot pump 110 and cold pump 118), wherein at least one pumping unit is a single pumping unit (fig.1; hot pump 110) comprising a single motor (fig.1; hot motor 112), a first parallel pump (fig.1; hot pump 118) configured to pump the heated liquid [0063], and a second parallel pump configured to pump the cooled liquid (fig.1, see [0063]).
Regarding claim 14, Schaefer discloses the contrast therapy device of claim 1, wherein the device comprises a user interface (fig.1; user interface device 164), wherein the user interface is configured to allow a user to control one or more of the following variables of the system: temperature of liquid in the heated liquid reservoir, temperature of liquid in the cooled liquid reservoir, flow rate of liquid through the 
Regarding claim 15, Schaefer discloses the contrast therapy device of claim 1, wherein the device comprises a central processing module (fig.1; processor 144) configured to perform one or more of the following functions: execute inputs from a user interface ([0076]-[0079]), control the temperatures of the liquid in the heated liquid reservoir and of the liquid in the cooled liquid reservoir, control delivery of either heated or cooled liquid via control of the heated and cooled liquid outlet valves [0076], record data from one or more temperature sensors, record data from one or more flow rate sensors [0077], detect deviation of temperatures from preset ranges [0077], detect deviation of flow rate from preset range, detect deviation of pressure from preset range, alert the user if a deviation is detected, download data recorded during a therapy protocol, shut down the device if a deviation outside a present range is detected, and receive the one or more physiological, medical, or anatomical measurements via a user interface, via sensors operatively connected to the subject, or both. ([0077], “Such level sensor may provide an indication as to whether the fluid level in the shared reservoir departs from an allowable operating range, which may occur in the event of fluid evaporation and/or in the event of a disruption in device operations such as a stoppage or decrease in fluid flow”).
Regarding claim 16, Schaefer discloses the contrast therapy device of claim 15, wherein the central processing module of the device is configured to receive one or more physiological, medical, or anatomical measurements of a subject and to calculate and perform a personalized thermal therapy treatment on the subject based on the one or 
Regarding claim 17, Schaefer discloses the contrast therapy device of claim 16, wherein the measurements are used to determine one or more of the following variables of the system: temperature of liquid in the heated liquid reservoir, temperature of liquid in the cooled liquid reservoir, flow rate of liquid through the liquid-perfused pad, and the timing of release of heated or cooled liquid into the inlet path [0076].
Regarding claim 19, Schaefer discloses the contrast therapy device of claim 1, wherein the first valve is a 3 way solenoid valve [0089].
Regarding claim 20, Schaefer discloses the contrast therapy device of claim 1, wherein the cooling element is a thermoelectric chip (TEC) (fig.1; T.E cooler 122, see also [0063]).
Regarding claim 21, Schaefer discloses the contrast therapy device of claim 1, wherein the heating element operates via dissipation of electromagnetic energy.
Regarding claim 24, Schaefer discloses the contrast therapy device of claim 1, wherein the device comprises at least one temperature sensor (fig.1; temperature sensor 146 or 148) operatively connected to at least one of the liquid heating system and/or the liquid cooling system [0076].
Regarding claim 26, Schaefer discloses the contrast therapy device of claim 1, wherein the liquid- perfused pad comprises a temperature sensor [0077].
Regarding claim 27, Schaefer discloses the contrast therapy device of claim 1, wherein the heated liquid outlet valve is configured to route release of heated liquid into either the inlet path or back into the liquid heating system [0064].
Regarding claim 28, Schaefer discloses the contrast therapy device of claim 27, wherein the heated liquid outlet valve is a 3 way solenoid valve [0089].
Regarding claim 29, Schaefer discloses the contrast therapy device of claim 1, wherein the cooled liquid outlet valve is configured to route release of cooled liquid into either the inlet path or back into the liquid cooling system [0064].
Regarding claim 30, Schaefer discloses the contrast therapy device of claim 29, wherein the cooled liquid outlet valve is a 3 way solenoid valve [0089].
Regarding claim 34, Schaefer discloses a method of applying contrast therapy to a patient, the method comprising applying a pad (fig.1; one or more treatment pads 128) to a body surface, running heated liquid from a heated liquid reservoir into an inlet path of a pad, through the pad [0064], and out the outlet path of the pad during a warming period [0064], running cooled liquid from a cooled liquid reservoir into an inlet path of a pad, through the pad, and out the outlet path of the pad during a cooling period, and switching from the warming period to the cooling period, or from the cooling period to the warming period ([0064-[0066]).
Regarding claim 35, Schaefer discloses the method of claim 34, wherein the heated liquid reaches a maximum of greater than 43 degrees Celsius as measured at the outlet [0098].
Regarding claim 36, Schaefer discloses the method of claim 34, wherein the cooled liquid reaches a minimum of less than 10 degrees Celsius as measured at the outlet [0070].
Regarding claim 37, Schaefer discloses the method of claim 34, wherein the difference in temperature of liquid measured at the inlet versus the outlet never exceeds 5 degrees Celsius [0070].
Regarding claim 39, the method of claim 34, further comprising generating one or more physiological, medical or anatomical measurements of a subject and setting one or more variables of the contrast therapy including the temperature of the heated liquid, the temperature of the cooled liquid, the duration of the heating period, or the duration of the warming period based on the physiological, medical, or anatomical measurement ([0076]-[0079]).
Regarding claim 40, the method of claim 34, wherein the temperature difference between heated liquid during the warming period and cooled liquid during the cooling period is from 5 to 43 degrees Celsius as measured at the outlet [0070].
Regarding claim 41, the method of claim 34, wherein the duration of the transition period is less than 1 minute [0200].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2016/0022477) in view of Abboud et al. (US 6,468,268).
Regarding claim 3, Schaefer discloses the contrast therapy device of claim 1. However, Schaefer does not disclose wherein the device comprises at least one pressure transducer operatively connected to at least one of the liquid heating system or the liquid cooling system; wherein the at least one pressure transducer is operatively connected to the liquid heating system at a point between the heated liquid outlet valve and the inlet path, and/or the at least one pressure transducer is operatively connected to the liquid cooling system at a point between the cooled liquid outlet valve and the inlet path.
Abboud teaches a cryogenic catheter system comprising refrigeration system or mechanical assembly 150 (fig.3) that includes a pressure transducer 172 monitors injection pressure that is disposed between the refrigerant tank 164 and tubing 174 (col.4, line 36-53). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device as taught by Schaefer with one pressure transducer as taught by Abboud for the purpose of monitoring the pressure of the liquid.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2016/0022477).
Regarding claim 6, Schaefer discloses the contrast therapy device of claim 1, wherein the device comprises at least one mechanical pressure relief valve operatively connected to at least one of the liquid heating system and the liquid cooling system . In re Japikse, 86 USPQ 70.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Examiner, Art Unit 3794